 


109 HR 478 IH: United States Seaport Multiyear Security Enhancement Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 478 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Ms. Millender-McDonald (for herself, Ms. Harman, Ms. Corrine Brown of Florida, Ms. Bordallo, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To improve seaport security. 
 
 
1.Short titleThis Act may be cited as the United States Seaport Multiyear Security Enhancement Act. 
2.FindingsCongress finds the following: 
(1)The Nation’s 361 seaports are considered a major terrorist target. Al Qaeda has strong ties to the shipping industry and one of the aims of this terrorist network is to weaken the economic security of our country.  
(2)The Nation’s coastline is our longest border, which is a 95,000-mile coast that includes the Great Lakes and inland waterways.  
(3)Protecting America’s seaports is critical to the Nation’s economic growth and vitality. Seaports handle 95 percent of our Nation’s overseas trade by volume, support the mobilization and deployment of the Armed Forces, and serve as transit points for millions of cruise and ferry passengers.  
(4)Maritime industries contribute $742,000,000,000 per year to our Gross National Product.  
(5)The United States Coast Guard has issued final regulations that call for an immediate and long-term investment in the security of our seaports.  
(6)According to the United States Coast Guard, implementing these regulations will cost $1,125,000,000 in the first year and $5,450,000,000 over 10 years.  
(7)Given the Nation’s economic dependence on our seaports and our ongoing national security concerns, seaport security funding and the need for Federal support for the Nation’s security should be ongoing.  
(8)Given the enormity of the seaport capital infrastructure projects, Congress needs to establish a multi-year seaport grant program that resembles the Letter of Intent measures established in the aviation security program.  
(9)The continuing security and economic needs that face the Nation and our seaports should be recognized by the implementation of this Act. 
3.Seaport security improvement projects 
(a)Grant authoritySubject to the requirements of this section, the Secretary of Homeland Security may make grants to seaports to enhance security.  
(b)ApplicationsA seaport seeking a grant under this section shall submit to the Secretary an application in such form and containing such information as the Secretary prescribes. 
(c)Grant awards 
(1)In generalThe Secretary, after consultation with the Secretary of Transportation, may approve an application of a seaport for a grant under this section only if the Secretary determines that the project will improve security at a seaport or improve the efficiency of the seaport without lessening security. 
(2)PriorityThe Secretary shall give priority in awarding grants under this section to seaports that the Secretary considers will impact or enhance the Nation’s seaport security. 
(d)Matching requirements 
(1)75-percent Federal fundingExcept as provided in paragraph (2), Federal funds for any eligible project under this section shall not exceed 75 percent of the total cost of such project. 
(2)Exceptions 
(A)Small projectsA seaport with a project under subsection (a) that costs less than $25,000 shall not be required to match Federal funds. 
(B)Higher level of support requiredIf the Secretary determines that a proposed project merits support and cannot be undertaken without a higher rate of Federal support, the Secretary may approve grants under this section with a matching requirement other than that specified in paragraph (1).  
(e)Letters of intent 
(1)IssuanceThe Secretary may issue a letter of intent to a seaport committing to obligate from future budget authority an amount, not more than the Federal Government’s share of the project’s cost, for a seaport security improvement project (including interest costs and costs of formulating the project). 
(2)ScheduleA letter of intent under this subsection shall establish a schedule under which the Secretary will reimburse the seaport for the Government’s share of the project’s costs, as amounts become available, if the seaport, after the Secretary issues the letter, carries out the project without receiving amounts under this section. 
(3)Notice to secretaryA seaport that has been issued a letter of intent under this subsection shall notify the Secretary of the seaport’s intent to carry out a project before the project begins. 
(4)Notice to congressThe Secretary shall transmit to the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations and Commerce, Science and Transportation of the Senate a written notification at least 3 days before the issuance of a letter of intent under this section. 
(5)LimitationsA letter of intent issued under this subsection is not an obligation of the Government under section 1501 of title 31, and the letter is not deemed to be an administrative commitment for financing. An obligation or administrative commitment may be made only as amounts are provided in authorization and appropriations laws. 
(6)Statutory constructionNothing in this subsection shall be construed to prohibit the obligation of amounts pursuant to a letter of intent under this subsection in the same fiscal year as the letter of intent is issued. 
(f)Application of Additional RequirementsThe Secretary may require as a condition for issuance of a letter of intent such reasonable administrative requirements as necessary to carry out the provisions of this Act. 
(g)Secretary definedUnless otherwise provided, in this section, the term Secretary means the Secretary of Homeland Security. 
(h)Notification to committeeThe Secretary shall notify the appropriate committees of Congress when a grant is made under this section. 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $800,000,000 for each of fiscal years 2006 through 2010. Such sums shall remain available until expended. 
 
